       Case 1:17-cr-00229-AT-CMS Document 209 Filed 11/19/18 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


                                             )
UNITED STATES OF AMERICA,                    )
                                             )
       v.                                    ) No. 1:17-CR-0229-AT-CMS
                                             )
JARED WHEAT, JOHN                            )
BRANDON SCHOPP, and                          )
HI-TECH PHARMACEUTICALS, Inc.                )
                                             )

                                     ORDER

       This matter came before the Court pursuant to Defendants Jared Wheat

(“Wheat”) and Hi-Tech Pharmaceuticals, Inc.’s (“Hi-Tech”) Motion for Order

Setting Briefing Deadlines, Doc. 198, as to their Motion for Return of Property, Doc.

173.

       IT IS HEREBY ORDERED that the Motion is GRANTED.

       The Government shall file a response to Wheat and Hi-Tech’s Motion for

Return of Property, Doc. 173, on or before December 7, 2018. Wheat and Hi-Tech

shall have through and until December 21, 2018 to file a reply to this response.

       IT IS FURTHER ORDERED that:

       The Government shall file a response to Wheat and Hi-Tech’s Motion to

Compel, Doc. 190, and Motion to Dismiss Count 10, Doc. 192, on or before
      Case 1:17-cr-00229-AT-CMS Document 209 Filed 11/19/18 Page 2 of 3




December 7, 2018. Wheat and Hi-Tech shall have through and until December 21,

2018 to file replies to these responses.

      The Government shall file a response to Wheat and Hi-Tech’s Motion to

Dismiss Counts 12 though 18, Doc. 189, Wheat and Hi-Tech’s Motion to Dismiss

Counts 10 through 18, Doc. 193, and John Brandon Schopp’s Motion to Dismiss

Indictment, Doc. 186, on or before December 21, 2018. Defendants shall have

through and until January 11, 2019 to file their respective replies to these responses.

      The Government shall file a response to Wheat and Hi-Tech’s Motion for

Hearing Pursuant to Franks v. Delaware, Doc. 191, on or before December 21, 2018.

Wheat and Hi-Tech shall have through and until January 14, 2019 to file their reply

to this response.

      The Clerk of Court is directed to exclude from the pertinent Speedy Trial Act

calculations the time from the filing of Defendants’ motion (Doc. 173) up until and

including January 14, 2019. The Court finds that the interests of justice in setting

and extending the deadlines attributed to these motions substantially outweighs the

interests of the public and the defendants in a speedy resolution of this matter. 18

U.S.C. § 3161, et seq.




                                           2
     Case 1:17-cr-00229-AT-CMS Document 209 Filed 11/19/18 Page 3 of 3




      DONE AND ORDERED this 19th day of November, 2018.




PROPOSED BY:                        The Honorable Catherine M. Salinas
                                    United States Magistrate Court
                                    Judge

 /s/ Bruce H. Morris                       /s/ Arthur W. Leach
 Bruce H. Morris                           Arthur W. Leach
 Georgia Bar No. 523575                    Georgia Bar No. 442025
 Finestone Morris & White                  The Law Office of Arthur W. Leach
 3340 Peachtree Road NW                    5780 Windward Parkway, Suite 225
 Atlanta, Georgia 30326                    Alpharetta, Georgia 30005
 404-262-2500                              404-786-6443
 BMorris@FMattorneys.com                   Art@ArthurWLeach.com
 Counsel for Defendant                     Counsel for Defendant
 Jared Wheat                               Hi-Tech Pharmaceuticals, Inc.



/s/ W. Carl Lietz, III                    /s/ Nathan P. Kitchens
W. Carl Lietz, III                        Nathan P. Kitchens
Ga. Bar No. 452080                        Assistant United States Attorney
Finch McCranie, LLP                       Ga. Bar No. 263930
225 Peachtree Street, South Tower         Northern District of Georgia
Suite 1700                                600 United States Courthouse
Atlanta, Georgia                          75 Ted Turner Dive, SW
404-658-9070                              Atlanta, Georgia 30303
carl@finchmccranie.com                    404-581-6185
Counsel for Defendant John                Nathan.Kitchens@usdoj.gov
Brandon Schopp




                                      3
